*335
ORDER

PER CURIAM.
Maxine Blankenship appeals the award of the Labor and Industrial Relations Commission adopting the award of the Administrative Law Judge (ALJ) which denied Ms. Blankenship’s claims for permanent partial disability benefits and past medical expenses. Ms. Blankenship argues that the Commission’s award was not based upon sufficient competent evidence. This court finds that the Commission’s award was supported by substantial evidence. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The award of the Commission is affirmed. Rule 84.16(b).